Mr. President;
Excellencies, Heads of State and Governments; Mr. Secretary-General;
Distinguished Delegates;
Ladies and Gentlemen,
Introduction
I have the great honour to deliver this address on behalf of the government and people of the Republic of Vanuatu.
Mr President,
At the outset, let me sincerely congratulate you on assuming the presidency of this 75th session of the United Nations General Assembly. Your Excellency, I assure you of Vanuatu’s committed support during your tenure, and have every confidence that your presidency will successfully guide us in our collective pursuit of the future we want, and rally the spirit of cooperation essential for the United Nations we need.
I would also like to extend our heartfelt gratitude to His Excellency Tijjani Muhammad-Bande, the outgoing President of the 74th Session on his outstanding stewardship of this august body during such a challenging time.
Global Challenges
Mr. President,
Usually, we would be gathered in the iconic General Assembly Hall to share our thoughts on the state of the world we share. The corridors, meeting rooms and side events would be abuzz with activity as leaders and delegates come together. In this time of uncertainty and peril, when we could most benefit from such gatherings, we cannot do so.
Delivering our national address via video link may be emblematic of this extraordinary time, but it’s also a sign of our resolve to adapt and make use of what is available. So, even though for the moment we are not all able to travel or be together in person, we can continue to find ways to harness our collective commitments with the vision of ending the pandemic and resetting our planet on a sustainable and peaceful footing.
For so many of our people around the world, 2020 has been a year of unparalleled challenge. COVID-19 has unleashed a complex web of health, economic and social issues that have sorely tested government, business and community systems. The pandemic has exposed existing vulnerabilities and alerted to us the threats of new ones. We have seen it exacerbate the already unacceptably high rates of global inequality and poverty that we face.
We have seen how it has most severely impacted the most vulnerable in our communities, especially women and girls, people with disabilities, and those with chronic health conditions.
We must unite to defeat the scourge of this disease. As governments we need to be able to continue to reach out to help families that have been split up or kept apart, alleviate the consequences of job losses and business closures and continue to provide health care under the enormous strains of pandemic management, all while dealing with drastically plummeting revenue sources.
Mr. President,
COVID-19 has also shone a new light on existing global challenges and conflicts, including the escalating threat of arms race and terrorism; continuous human rights abuses; climate change; the displacement of people; the scourge of non-communicable disease, and the disruptions of the technological revolution that is redefining the future of work. Around the world we see the fallout from the pandemic is deepening community divisions, escalating geopolitical tensions, changing trade relations and threatening peace.
It is most worrisome that these complex global challenges are compounding at a time when our multilateral environment is under its most severe pressures to date. Make no mistake, we need inclusive multilateralism. The global solidarity and concerted international cooperation we forge today will make us stronger to tackle these challenges together. This time of crisis has heightened our mutual responsibility to strengthen people’s faith in multilateral cooperation and international institutions. The United Nations, with its universal membership, plays a central role in addressing our shared challenges. We should be focusing our efforts on strengthening it, not weakening it. United Nations can be compared to a big boat with individual nations occupying individual cabins in that big boat.
Domestic Development and Challenges
Mr. President,
As a small open island economy located in the South Pacific, we in Vanuatu know too well the importance of global solidarity. We know from experience that we are always better off when we are working together, than in isolation.
Thankfully, there are still no confirmed or suspected cases of COVID-19 in Vanuatu. Early border closures gave us this precious window to prepare our health responses, but have also come with serious economic and social costs. On top of that, in April, our country was hit by yet another severe, category five tropical cyclone. The severity of this compound disaster has already left enduring scars on families, communities and the nation. Limited resources are strained further by the ongoing recovery efforts from previous disasters. Ever looming is the threat of future disasters and extreme weather events, which are being fuelled and exacerbated by climate change. Even so, our experience assures us that by working together, we can and we will recover, we will build back better and emerge stronger and more resilient.
It was in this spirit that we came together as a nation in July to celebrate our 40th anniversary of political independence. We will come together again in December to mark our graduation from Least Developed Country status. Amidst the uncertainty and chaos, this is a special year for us. We especially view our graduation as a success story. We have and always will warmly embrace the solidarity of the LDC group, and the support afforded to it. But in our 40th year as an independent country we are ready for the next phase of our development journey. We are ready to make that step despite the catastrophe that has been unleashed by the pandemic and cyclone, and which will reverberate for many years to come.
We are proud of our achievements, as we are mindful that we still have a long way to go to achieve our sustainable development goals. We would rather build on our efforts and those of our development partners and graduate now, with an extended smooth transition period than risk slipping back into the LDC category or halt graduation entirely. It is for that reason that we are seeking the support of bilateral, regional and multilateral development and trading partners to provide full support to the implementation of the smooth transition strategy prepared by Vanuatu, in particular, the priority specific measures that requires targeted support for an extended transitionary period of five years; specific international support measures related to trade, aid for trade and participation in international forums.
If we are not careful, the events of this year and the continuing fracturing of multilateralism may dilute our global development aspirations. We all triumphantly signed up to only five years ago under the 2030 Agenda and the 17 sustainable development goals. More than ever we must return to these collective commitments and redouble our implementation efforts. In Vanuatu we have already contextualized these global goals into our national aspirations, articulated in Vanuatu 2030 — The People’s Plan. This year we have sought to ensure that our National Recovery Strategy not only responds to the immediate social, economic and environmental needs associated with COVD-19 and Cyclone Harold, but that it empowers us to build back better and continue to advance our development aspirations. We must keep moving forward and not just revert back to how it was before. The increasing frequency of extreme weather events and other disasters means recovery has become the new normal.
Building back better will only be possible if we have the right architecture in place. For us and other small island developing states especially, our biggest threats are global — most notably climate change and the management of our oceans. Therefore our solutions too must be global, and that means it is imperative that the necessary international architecture is in place. With the resources to address our complex challenges becoming scarcer, vulnerable countries such as LDCs and SIDS especially face a daunting future. Put simply, we need a fully functional, working United Nations. We need the UN agencies to be working in solid partnerships with Member States, and with other multilateral organizations. We know there are problems, but we need to find ways to fix these, and not create even greater problems by continuing the trends that are undermining multilateralism and international cooperation.
Building back better also means we can no longer just accept business as usual so I would like to suggest some areas that we, as the United Nations, should focus on to forge a new path to a collectively brighter future.
First, COVID-19 has resulted in mounting debts in countries that can least afford to service them. It is essential that the multilateral financial institutions provide debt forgiveness and relief. This should be accompanied with tailored concessional finance packages and grants. These measures should ensure there is adequate fiscal space for countries to weather not only the current crisis, but also to finance the implementation of their sustainable development priorities. I acknowledge that some great work has already gone ahead in this area, however, I believe more needs to be done.
Second, climate financing needs to increase to ensure the recapitalization of financial instruments such as the Green Climate Fund. Again, we call for the processes to access these funds to be simplified and made easier to access in order to allow small island developing states like Vanuatu implement their climate change mitigation and adaptation priorities reflected on various frameworks of implementation including the National Determined Contributions (NDCs).
Thirdly, the UN needs to find ways to address the de risking measures adopted by large international banks that have prevented small island developing states especially to set up corresponding banking relationships with our domestic banks.
Finally, it is imperative that we ensure every country can get timely, fair and equitable access to COVID-19 vaccines, which means working cooperatively and not competitively. The UN must especially ensure that all of the most vulnerable countries in the world get access. Until we have the medical break through that we all pray for, we must unite in our efforts to mitigate the drastic impacts that this crisis is having on our people.
Human Rights and Decolonisation
Mr. President,
As we look ahead to the future we want, we must picture a world of freedom; one that is free from persecution and human rights abuses. This year, as my country celebrates our 40th anniversary of independence, we are reminded of our strong cultural connection with the Umaenupne and Umaeneag islands, commonly referred to in English as Matthew and Hunter Islands. Although they were integral parts of Vanuatu during its colonial period, France has regrettably and unlawfully claimed them as its own. Beyond representing the failure to complete the decolonization of Vanuatu, France’s actions have impeded the ability of the ni-Vanuatu people to perform their traditional, cultural and religious practices on the islands. This is of particular concern because maintaining our people’s cultural heritage is of the greatest importance to the ni-Vanuatu people, who have endured a long and unfortunate history of colonial exploitation. Although all ni-Vanuatu consider Umaenupne and Umaeneag to be sacred, they have particularly great significance for those who come from the islands of Tanna, Futuna and Aneiytum. For countless generations, the indigenous people of those islands have performed sacred rituals on them. To this day, Umaenupne and Umaeneag continue to maintain a central place in the religious observance of their people. I look forward to their return to the islands, as facilitated by the former UN Special Rapporteur on the rights of indigenous peoples.
Furthermore, we are also mindful that some territories continue their struggle for freedom.
In our region, New Caledonia will soon face another referendum on the question of independence. It is important that this remains free, fair and transparent and continues under the supervision of the United Nations.
Mr. President,
We know there are widespread human rights violations happening all around us, and yet it seems the world is taking a selective approach to addressing these. In our region, the indigenous people of West Papua continue to suffer from human rights abuses. Last year, leaders from the Pacific Islands Forum respectfully called on the Indonesian Government to allow the United Nations Office of the Human Rights Commissioner to visit West Papua Province. To date there has been little progress on this front. I therefore call on the Indonesian Government to please heed the previous call of Pacific leaders.
Conclusion
Mr. President,
The theme of this 75th General Assembly calls on us, the Member States of the United Nations, to come together to frame the future we want. For Vanuatu, this extraordinarily difficult year has been the backdrop to the start of the next phase of nation building, marked by our independence celebrations and culminating with our LDC graduation in a few months. We hope that by sharing our experiences we can contribute to global learning as we navigate the current crisis and work together in the pursuit of sustained peace and sustainable development. As we emerge from the grip of COVID-19, we should continue to align our national and global recovery to existing commitments to reorient growth models to the ones that are more sustainable and greener in nature.
More than ever multilateralism must be defended and respond to the evolving needs of our times. The UN Charter remains our moral compass and continues to remind us of our common duties to serve humanity.
I thank you Mr President and God bless you all.